Order filed December 10, 2015




                                      In The


        Eleventh Court of Appeals
                                   ___________

                                No. 11-15-00151-CR
                                   ___________

              CHARLOTTE NAOMI SHILOH, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                Brown County, Texas
                         Trial Court Cause No. CR22639


                                    ORDER
      This appeal has become unduly stalled due to the failure of Appellant’s
appointed counsel, Landon H. Thompson, to file an appellate brief. The brief was
originally due on September 10, 2015. This court has previously granted two
extensions of time to file Appellant’s brief: one pursuant to a motion filed by
Thompson and one on this court’s own motion. After those deadlines had passed,
the clerk of this court contacted Thompson by phone on November 9, 2015, and was
informed by Thompson that he was working on the brief and that he would file it in
the next few days. Appellant’s brief has yet to be filed in this court.
      By this order, Landon H. Thompson is ORDERED to file in this court a brief
on behalf of Appellant on or before 5:00 p.m. on Wednesday, December 16, 2015.
At that time, Appellant’s brief shall have already been e-filed or be present in the
portal for the Eleventh Court of Appeals through eFileTexas.gov.


                                                     PER CURIAM


December 10, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2